       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Albert Dytch
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT DYTCH,                             )       No.
                                               )
12                  Plaintiff,                 )       COMPLAINT ASSERTING DENIAL OF
                                               )       RIGHT OF ACCESS UNDER THE
13          vs.                                )       AMERICANS WITH DISABILITIES ACT
                                               )
14   STANDARD & SPECIALTY, LLC dba             )       FOR INJUNCTIVE RELIEF, DAMAGES,
     STANDARD FARE; KENNETH J.                 )       ATTORNEYS’ FEES AND COSTS (ADA)
15   SCHMIER, as Trustee of the ERIC S.        )
                                               )
16   SCHMIER 2010 LIVING TRUST dated May )
     10, 2010, as amended and restated, and as )
17   Trustee of the KENNETH J. SCHMIER 2010 )
     SEPARATE PROPERTY TRUST dated             )
18   February 24, 2010; JONAH HENDRICKSON, ))
19   Trustee of the HENDRICKSON/SALETA         )
     FAMILY REVOCABLE TRUST of                 )
20   September 29, 2011; NICOLE DOREEN         )
     SALETA, Trustee of the                    )
21                                             )
     HENDRICKSON/SALETA FAMILY                 )
22   REVOCABLE TRUST of September 29,          )
     2011; JACOB B. AFTERGOOD,                 )
23                                             )
                    Defendants.                )
24                                             )
                                               )
25
26
27
28



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                  Page 1
          Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 2 of 10


 1                                                  I. SUMMARY
 2             1.     This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for
 3   discrimination at the building, structure, facility, complex, property, land, development, and/or
 4   surrounding business complex known as:
 5                    Standard Fare
                      2701 8th St. Unit 118
 6                    Berkeley, California 94710
 7                    (hereafter “the Facility”)

 8             2.     Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
 9   costs, against STANDARD & SPECIALTY, LLC dba STANDARD FARE; KENNETH J.
10   SCHMIER, as Trustee of the ERIC S. SCHMIER 2010 LIVING TRUST dated May 10, 2010,
11   as amended and restated, and as Trustee of the KENNETH J. SCHMIER 2010 SEPARATE
12   PROPERTY TRUST dated February 24, 2010; JONAH HENDRICKSON, Trustee of the
13   HENDRICKSON/SALETA FAMILY REVOCABLE TRUST of September 29, 2011;
14   NICOLE DOREEN SALETA, Trustee of the HENDRICKSON/SALETA FAMILY
15   REVOCABLE TRUST of September 29, 2011; and JACOB B. AFTERGOOD (hereinafter
16   collectively referred to as “Defendants”), pursuant to Title III of the Americans with
17   Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California statutes.
18                                            II.      JURISDICTION
19             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
20   claims.
21             4.     Supplemental jurisdiction for claims brought under parallel California law –
22   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
23             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
24                                                  III.     VENUE
25             6.     All actions complained of herein take place within the jurisdiction of the United
26   States District Court, Northern District of California, and venue is invoked pursuant to 28
27   U.S.C. § 1391(b), (c).
28   //



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                           Page 2
       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 3 of 10


 1                                                IV.    PARTIES
 2           7.         Defendants own, operate, and/or lease the Facility, and consist of a person (or
 3   persons), firm, and/or corporation.
 4           8.         Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
 5   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
 6   California and United States laws, and a member of the public whose rights are protected by
 7   these laws.
 8                                                 V.      FACTS
 9           9.         The Facility is open to the public, intended for non-residential use, and its
10   operation affects commerce. The Facility is therefore a public accommodation as defined by
11   applicable state and federal laws.
12           10.        Plaintiff lives less than ten miles from the Facility and visited the Facility on or
13   about June 21, 2019 to have lunch. During his visit to the Facility, Plaintiff encountered the
14   following barriers (both physical and intangible) that interfered with, if not outright denied,
15   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
16   at the Facility:
17                      a)     Plaintiff and his wife wanted to sit outside to enjoy the beautiful
18                             weather, and were disappointed to find that none of the outdoor seating
19                             options provided enough knee and toe clearances to accommodate
20                             Plaintiff’s wheelchair. They were forced to sit inside instead.
21                      b)     Entry into the Facility and up to the order counter was along a crowded
22                             and narrow path of travel that required Plaintiff to ask people repeatedly
23                             to look out or make way. Getting to the indoor seating area required
24                             other diners to move their chairs in order for Plaintiff’s wheelchair to fit
25                             through. These situations were frustrating and embarrassing.
26                      c)     Plaintiff had to sit uncomfortably at a high counter since it was the only
27                             seating option inside the restaurant; there was no lowered counter for
28                             people in wheelchairs.



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                        Page 3
       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 4 of 10


 1                    d)       When Plaintiff and his wife were done eating, Plaintiff had to ask diners
 2                             to move their chairs and incoming patrons to step aside so he could get
 3                             through the narrow path of travel to the restroom. This was yet again
 4                             frustrating and embarrassing.
 5                    e)       Plaintiff was unable to pull open the door to the restroom by himself, so
 6                             someone else had to do it for him.
 7           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
 8   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
 9   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
10   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
11   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
12           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
13   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
14   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
15   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
16   once the barriers are removed.
17           13.      Defendants knew, or should have known, that these elements and areas of the
18   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
19   the physically disabled. Moreover, Defendants have the financial resources to remove these
20   barriers from the Facility (without much difficulty or expense), and make the Facility
21   accessible to the physically disabled. To date, however, Defendants refuse to either remove
22   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
23           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
24   and authority to modify the Facility to remove impediments to wheelchair access and to
25   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
26   Accessible Design. Defendants have not removed such impediments and have not modified the
27   Facility to conform to accessibility standards. Defendants have intentionally maintained the
28   Facility in its current condition and have intentionally refrained from altering the Facility so



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                    Page 4
       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 5 of 10


 1   that it complies with the accessibility standards.
 2           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 3   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
 4   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 5   to relevant building standards; disregard for the building plans and permits issued for the
 6   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
 7   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
 8   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
 9   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
10   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
11                                                VI.   FIRST CLAIM
12                                     Americans with Disabilities Act of 1990
13                                 Denial of “Full and Equal” Enjoyment and Use
14           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
15   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
16           17.      Title III of the ADA holds as a “general rule” that no individual shall be
17   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
18   goods, services, facilities, privileges, and accommodations offered by any person who owns,
19   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
20           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
21   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
22   Facility during each visit and each incident of deterrence.
23                        Failure to Remove Architectural Barriers in an Existing Facility
24           19.      The ADA specifically prohibits failing to remove architectural barriers, which
25   are structural in nature, in existing facilities where such removal is readily achievable. 42
26   U.S.C. § 12182(b)(2)(A)(iv).
27           20.      When an entity can demonstrate that removal of a barrier is not readily
28   achievable, a failure to make goods, services, facilities, or accommodations available through



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                        Page 5
         Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 6 of 10


 1   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 2   § 12182(b)(2)(A)(v).
 3            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 4   barriers at the Facility without much difficulty or expense, and that Defendants violated the
 5   ADA by failing to remove those barriers, when it was readily achievable to do so.
 6            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
 7   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
 8   services available through alternative methods, which are readily achievable.
 9                                Failure to Design and Construct an Accessible Facility
10            23.      Plaintiff alleges on information and belief that the Facility was designed and
11   constructed (or both) after January 26, 1993 – independently triggering access requirements
12   under Title III of the ADA.
13            24.      The ADA also prohibits designing and constructing facilities for first occupancy
14   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
15   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
16            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
17   Facility in a manner that was not readily accessible to the physically disabled public –
18   including Plaintiff – when it was structurally practical to do so.1
19                                     Failure to Make an Altered Facility Accessible
20            26.      Plaintiff alleges on information and belief that the Facility was modified after
21   January 26, 1993, independently triggering access requirements under the ADA.
22            27.      The ADA also requires that facilities altered in a manner that affects (or could
23   affect) its usability must be made readily accessible to individuals with disabilities to the
24   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
25   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
26   fountains serving that area accessible to the maximum extent feasible. Id.
27
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                           Page 6
       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 7 of 10


 1              28.   Here, Defendants altered the Facility in a manner that violated the ADA and
 2   was not readily accessible to the physically disabled public – including Plaintiff – to the
 3   maximum extent feasible.
 4                                 Failure to Modify Existing Policies and Procedures
 5              29.   The ADA also requires reasonable modifications in policies, practices, or
 6   procedures, when necessary to afford such goods, services, facilities, or accommodations to
 7   individuals with disabilities, unless the entity can demonstrate that making such modifications
 8   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9              30.   Here, Defendants violated the ADA by failing to make reasonable modifications
10   in policies, practices, or procedures at the Facility, when these modifications were necessary to
11   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
12   accommodations.
13                                        Failure to Maintain Accessible Features
14              31.   Defendants additionally violated the ADA by failing to maintain in operable
15   working condition those features of the Facility that are required to be readily accessible to and
16   usable by persons with disabilities.
17              32.   Such failure by Defendants to maintain the Facility in an accessible condition
18   was not an isolated or temporary interruption in service or access due to maintenance or
19   repairs.
20              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
21   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
22                                           VII.   SECOND CLAIM
23                                                  Unruh Act
24              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
25   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
26              35.   California Civil Code § 51 states, in part, that: All persons within the
27   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
28   facilities, privileges, or services in all business establishments of every kind whatsoever.



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                      Page 7
       Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 8 of 10


 1           36.      California Civil Code § 51.5 also states, in part that: No business establishment
 2   of any kind whatsoever shall discriminate against any person in this state because of the
 3   disability of the person.
 4           37.      California Civil Code § 51(f) specifically incorporates (by reference) an
 5   individual’s rights under the ADA into the Unruh Act.
 6           38.      Defendants’ aforementioned acts and omissions denied the physically disabled
 7   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
 8   and services in a business establishment (because of their physical disability).
 9           39.      These acts and omissions (including the ones that violate the ADA) denied,
10   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
11           40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
12   minimum damages of $4,000 for each offense.
13           41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
14   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
15   § 52(a).
16                                                VIII. THIRD CLAIM
17                           Denial of Full and Equal Access to Public Facilities
18           42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
19   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
20           43.      Health and Safety Code § 19955(a) states, in part, that: California public
21   accommodations or facilities (built with private funds) shall adhere to the provisions of
22   Government Code § 4450.
23           44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
24   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
25   structurally repaired, is required to comply with this chapter.
26           45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
27   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
28   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                        Page 8
          Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 9 of 10


 1              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 2   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
 3   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
 4                                          IX.      PRAYER FOR RELIEF
 5              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
 6              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
 7              2.       Statutory minimum damages under section 52(a) of the California Civil Code
 8                       according to proof.
 9              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
10              4.       Interest at the legal rate from the date of the filing of this action.
11              5.       For such other and further relief as the Court deems proper.
12
     Dated: 11/05/2019                                               MOORE LAW FIRM, P.C.
13
14                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
15                                                          Attorney for Plaintiff
16                                                          Albert Dytch

17
18
19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                            Page 9
      Case 3:19-cv-07299-TSH Document 1 Filed 11/06/19 Page 10 of 10


 1
                                                  VERIFICATION
 2
 3
              I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:    11/05/2019                                 /s/ Albert Dytch
11                                                    Albert Dytch
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                           /s/ Tanya E. Moore
16                                                    Tanya E. Moore
                                                      Attorney for Plaintiff,
17                                                    ALBERT DYTCH
18
19
20
21
22
23
24
25
26
27
28



     Dytch v. Standard & Specialty, LLC, et al.
     Complaint
                                                     Page 10
